









[image4.gif]








SENIOR EXECUTIVE


2005 ANNUAL BONUS PLAN




Adopted on March 16, 2005







AMERICAN FINANCIAL GROUP, INC.

SENIOR EXECUTIVE


2005 ANNUAL BONUS PLAN





1.    PURPOSE



The purpose of the Annual Bonus Plan (the "Plan") is to further the
profitability of American Financial Group, Inc. (the "Company") to the benefit
of the shareholders of the Company by providing incentive to the Plan
participants.

2.    ADMINISTRATION

The Plan shall be administered by the Executive Committee or a successor
committee or subcommittee (the "Committee") of the Board of Directors of the
Company (the "Board"). No member of the Committee while serving as such shall be
eligible to be granted a bonus under the Plan. Subject to the provisions of the
Plan (and to the approval of the Board where specified in the Plan), the
Committee shall have exclusive power to determine the conditions (including
performance requirements) to which the payment of the bonuses may be subject and
to certify that performance goals are attained. Subject to the provisions of the
Plan, the Committee shall have the authority to interpret the Plan and
establish, adopt or revise such rules and regulations and to make all
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee's interpretation of the Plan and
all of its actions and decisions with respect to the Plan shall be final,
binding and conclusive on all parties.

3.    PLAN TERM AND BONUS YEARS

The term of the Plan is one year, commencing January 1, 2005, which term shall
be renewed from year to year unless and until the Plan shall be terminated or
suspended as provided in Section 9. As used in the Plan the term "Bonus Year"
shall mean a calendar year.

4.    PARTICIPATION

As designated by the Committee, certain senior executives of the Company and its
subsidiaries may participate in the Plan (the "Participants"). At the
Committee's discretion, a portion of payments made to such employees under the
Plan may be in shares of common stock of the Company.

5.    ESTABLISHMENT OF INDIVIDUAL BONUS TARGETS AND PERFORMANCE CRITERIA

The Committee shall approve the individual target amount of bonus (the "Bonus
Target") that may be awarded to each Participant. In no event shall the
establishment of any Participant's Bonus Target give a Participant any right to
be paid all or any part of such amount unless and until a bonus is actually
awarded pursuant to Section 6.

The Committee shall establish the performance criteria, both subjective and
objective, (the "Performance Criteria") that will apply to the determination of
the bonus of the Participants for that Bonus Year. The Bonus Targets and
Performance Criteria are set forth on Schedules I and II.



6.    DETERMINATION OF BONUSES AND TIME OF PAYMENT

As soon as practicable after the end of 2005, the Committee shall determine
whether or not the performance criteria of the Plan has been attained and shall
determine the amount of the bonus, if any, to be awarded to each Participant for
2005 according to the terms of this Plan. Such bonus determinations shall be
based on achievement of the Performance Criteria for 2005.

7.    TERMINATION OF EMPLOYMENT

If a Participant's employment with the Company or a subsidiary, as the case may
be, is terminated for any reason other than discharge for cause, he may be
entitled to such bonus, if any, as the Committee, in its sole discretion, may
determine.

In the event of a Participant's discharge for cause from the employ of the
Company or a Subsidiary, as the case may be, he shall not be entitled to any
amount of bonus unless the Committee, in its sole discretion, determines
otherwise.

8.    MISCELLANEOUS



A.

Government and Other Regulations

. The obligation of the Company to make payment of bonuses shall be subject to
all applicable laws, rules and regulations and to such approvals by governmental
agencies as may be required.

B.

Tax Withholding

. The Company or a Subsidiary, as appropriate, shall have the right to deduct
from all bonuses paid in cash any federal, state or local taxes required by law
to be withheld with respect to such cash payments.

C.

Claim to Bonuses and Employment Rights

. Neither this Plan nor any action taken hereunder shall be construed as giving
any Participant any right to be retained in the employ of the Company or a
Subsidiary.

D.

Beneficiaries

. Any bonuses awarded under this Plan to a Participant who dies prior to payment
shall be paid to the beneficiary designated by the Participant on a form filed
with the Company. If no such beneficiary has been designated or survives the
Participant, payment shall be made to the Participant's legal representative. A
beneficiary designation may be changed or revoked by a Participant at any time
provided the change or revocation is filed with the Company.

E.

Nontransferability

. A person's rights and interests under the Plan may not be assigned, pledged or
transferred except, in the event of a Participant's death, to his designated
beneficiary as provided in the Plan or, in the absence of such designation, by
will or the laws of descent and distribution.

F.

Indemnification

. Each person who is or shall have been a member of the Committee or of the
Board shall be indemnified and held harmless by the Company (to the extent
permitted by the Articles of Incorporation and Code of Regulations of the
Company and applicable law) against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by him in connection
with or resulting from any claim, action, suit or proceeding to which he may be
a party or in which they may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him in settlement thereof, with the Company's approval, or paid by him, in
satisfaction of judgment in any such action, suit or proceeding against him. He
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such person may be entitled under the Company's
Articles of Incorporation or Code of Regulations, as a matter of law or
otherwise or of any power that the Company may have to indemnify him or hold him
harmless.

G.

Reliance on Reports

. Each member of the Committee and each member of the Board shall be fully
justified in relying or acting in good faith upon any report made by the
independent certified public accountants of the Company or of its Subsidiaries
or upon any other information furnished in connection with the Plan by any
officer or director of the Company or any of its Subsidiaries. In no event shall
any person who is or shall have been a member of the Committee or of the Board
be liable for any determination made or other action taken or any omission to
act in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.

H.

Expenses

. The expenses of administering the Plan shall be borne by the Company and its
Subsidiaries in such proportions as shall be agreed upon by them from time to
time.

I.

Pronouns

. Masculine pronouns and other words of masculine gender shall refer to both men
and women.

J.

Titles and Headings

. The titles and headings of the sections in the Plan are for convenience of
reference only, and, in the event of any conflict between any such title or
heading and the text of the Plan, such text shall control.







 

9.    AMENDMENT AND TERMINATION

The Board may at any time terminate the Plan. The Board may at any time, or from
time to time, amend or suspend and, if suspended, reinstate the Plan in whole or
in part. Notwithstanding the foregoing, the Plan shall continue in effect to the
extent necessary to settle all matters relating to the payment of bonuses
awarded prior to any such termination or suspension.



 

Schedule I




Senior Executive

Annual Bonus Plan for 2005

Participants and Bonus Targets



 



Name



Position

Total
Bonus
Target


EPS
Component

Individual
Performance
Component

         

James E. Evans

Senior Vice President & General Counsel

$800,000

25%

75%

         

Keith A. Jensen

Senior Vice President

$475,000

25%

75%

         

Thomas E. Mischell

Senior Vice President

$360,000

25%

75%

         

James C. Kennedy

Vice President, Deputy General Counsel & Secretary

$225,000

25%

75%

         

Robert H. Ruffing

Vice President & Controller

$160,000

25%

75%

         

Karl J. Grafe

Vice President & Assistant Secretary

$100,000

25%

75%

         

Kathleen Brown

Vice President - Tax

$90,000

25%

75%

         

H. Kim Baird

Assistant Vice President - Tax

$50,000

25%

75%



 

Schedule II

Senior Executive

Annual Bonus Plan

2005 Performance Criteria for Participants



The overall bonus for 2005 for each Participant will be the sum of such
Participant's bonuses for the following two Performance Criteria components:

Weighting of Dollar Amount of Bonus Target

(The example below illustrates the weighting if Schedule I indicates a $500,000
Bonus Target)


Earnings Per Share ("EPS")          - 25%

Individual Performance              - 75%


               $175,000

               $325,000

               $500,000

A.

EPS Component.

 

Each participant's bonus will range from 0% to 125% of the dollar amount of the
Bonus Target allocated to the EPS Component, based on the following levels of
reported earnings per common share from insurance operations ("Operating EPS"
defined below) achieved by the Company and its consolidated subsidiaries for
2005:






Operating EPS

Percentage of Bonus Target to be paid
                   for EPS Component              

   

$3.00 or less

                              0

$3.30

                           100%

$3.60 or more

                           125%







Where the Operating EPS is greater than $3.00 and less than $3.60, or if the
Operating EPS is greater than $3.30 and less than $3.60, the bonus will be
determined by straight-line interpolation.

The Operating EPS to be considered is diluted EPS from the Company's insurance
operations and not including investee results, realized gains and losses in the
investment portfolio and unusual or non-recurring items. Additionally, the
Committee shall have the power and authority, in its discretion, to adjust
reported Operating EPS upward or downward for purposes of the Plan to the extent
the Committee deems equitable.





B.

Individual Performance Component

 

Each participant's bonus allocated to the Individual Performance Component will
range from 0% up to 125% of the target amount allocated to the Individual
Performance Component and will be determined by the Executive Committee based on
the Executive Committee's subjective rating of the Participant's relative
overall performance for 2005. Such rating shall include a consideration of all
factors deemed relevant.

